Case: 15-20037      Document: 00513545300         Page: 1    Date Filed: 06/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 15-20037                                 FILED
                                                                               June 13, 2016
                                                                              Lyle W. Cayce
MICHELLE GOMEZ BEREZOWSKY,                                                         Clerk

              Plaintiff - Appellee

v.

PABLO ANGEL RENDON OJEDA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3496


Before HIGGINBOTHAM, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       Michelle Gomez Berezowsky and Pablo Angel Rendon Ojeda, Mexican
nationals, are locked in a custody dispute over their six-year-old son, “PARB.”
Berezowsky filed a Hague Convention petition in the Southern District of
Texas, arguing that Rendon had wrongfully removed PARB from his habitual
residence (purportedly Mexico). The district court ruled in her favor, and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-20037       Document: 00513545300          Page: 2     Date Filed: 06/13/2016


                                       No. 15-20037

Rendon appealed. We vacated and remanded with instructions to dismiss. 1
After the district court dismissed the suit without further comment, Rendon
moved to amend the judgment and ultimately appealed once more to this court,
arguing that the district court should have ordered Berezowsky to return
PARB to him. Finding no reversible error in the judgment below, we AFFIRM.
                                              I
       Since shortly after PARB’s birth in May 2009, Berezowsky and Rendon
have been fighting over the child in state, federal, and foreign courts. 2 The
events underlying the present appeal began in fall 2012, when, amidst
conflicting rulings from a Texas state district court and several Mexican courts,
Rendon took PARB from his school in Mexico and brought him to Texas.
Berezowsky then filed a Hague Convention petition in the Southern District of
Texas, alleging that Rendon had illegally removed PARB from his habitual
residence. 3 The district court agreed and ordered PARB returned to
Berezowsky. 4 Rendon complied, and Berezowsky, with the district court’s
permission, left for Mexico with PARB.
       In the meantime, Rendon appealed, asking that PARB be returned to
him. In an August 2014 decision (hereinafter Ojeda I), we overturned the
district court’s judgment, finding that “Berezowsky failed to meet her burden


       1 Berezowsky v. Ojeda, 765 F.3d 456 (5th Cir. 2014) [hereinafter Ojeda I], cert. denied,
135 S. Ct. 1531 (2015).
       2 See id. at 459-65.
       3 Id. at 463-64. “The Hague Convention was adopted to address the problem of

international child abductions during domestic disputes.” Id. at 465. “The Convention’s
central operating feature is the return remedy. When a child under the age of 16 has been
wrongfully removed or retained, the country to which the child has been brought must ‘order
the return of the child forthwith,’ unless certain exceptions apply. . . . A return remedy does
not alter the pre-abduction allocation of custody rights but leaves custodial decisions to the
courts of the country of habitual residence.” Abbott v. Abbott, 560 U.S. 1, 9 (2010) (citations
omitted).
       4 See Berezowsky v. Ojeda, No. 4:12-CV-03496, 2013 WL 150714 (S.D. Tex., Jan. 14,

2013).

                                              2
     Case: 15-20037       Document: 00513545300          Page: 3     Date Filed: 06/13/2016


                                       No. 15-20037

of establishing that Mexico was PARB’s place of habitual residence.” 5 We
concluded, in relevant part, that “[f]or the reasons stated in this opinion we
VACATE the district court’s order and REMAND with instructions to
dismiss.” 6 The accompanying mandate stated that “[i]t is ordered and adjudged
that the judgment of the District Court is vacated, and the cause is remanded
to the District Court for further proceedings in accordance with the opinion of
this Court.”
       On remand, the district court succinctly “ORDERED THAT the [District]
Court’s Order for the return of the child [to Berezowsky] . . . is VACATED and
this action is DISMISSED.” Rendon timely filed a Rule 59(e) motion to amend
the judgment, asking the court to order Berezowsky to return PARB to him in
light of the dismissal. The district court denied the motion, and Rendon again
appealed.
                                              II
       We review the denial of a Rule 59(e) motion for abuse of discretion. 7
“Under Rule 59(e), amending a judgment is appropriate (1) where there has
been an intervening change in the controlling law; (2) where the movant
presents newly discovered evidence that was previously unavailable; or (3) to
correct a manifest error of law or fact.” 8 “‘Manifest error’ is one that ‘is plain
and indisputable, and that amounts to a complete disregard of the controlling
law’” or “an obvious mistake or departure from the truth.” 9



       5 Ojeda I, 765 F.3d at 459. Judge Haynes dissented. Id. at 476 (Haynes, J., dissenting).
We did not determine where PARB’s habitual residence actually was, nor did we take a
position on the underlying custody dispute.
       6 Id. at 475-76.
       7 Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 181 (5th Cir. 2012).
       8 Id. at 182.
       9 Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Venegas–

Hernandez v. Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004) and Bank One, Texas, N.A.
v. F.D.I.C., 16 F. Supp. 2d 698, 713 (N.D. Tex. 1998)).

                                              3
     Case: 15-20037        Document: 00513545300           Page: 4     Date Filed: 06/13/2016


                                        No. 15-20037

       The same abuse of discretion standard and three-prong test govern a
district court’s decision to deviate (or not) from a mandate. 10 “We review de
novo whether a district court accurately interpreted and applied the directives
of an appellate court's mandate.” 11
                                               III
       Rendon and Berezowsky offer starkly different readings of our Ojeda I
mandate. Rendon claims that the mandate unambiguously required the
district court to order PARB’s return to him. On this reading, the district court
“manifestly err[ed]” in refusing to enter such an order, rendering its denial of
Rendon’s 59(e) motion an abuse of discretion. Rendon plausibly claims that any
other reading would allow his victory on appeal to become a de facto defeat,
impermissibly violating the spirit (if not the letter) of our mandate; 12 as he
points out, “[t]he current reality on the ground is Berezowsky retains
possession of [PARB] solely by virtue of a Return Order which has been vacated
by this Court.” 13


       10  Demahy, 702 F.3d at 182 n.3; see United States v. Matthews, 312 F.3d 652, 657 (5th
Cir. 2002) (“[L]aw of the case is not a jurisdictional rule, but a discretionary practice. . . .
[T]he so-called mandate rule . . . is but a specific application of the general doctrine of law of
the case.”); Tollett v. City of Kemah, 285 F.3d 357, 365 (5th Cir. 2002) (“A prior decision of
this court will be followed without re-examination . . . unless [among other things] the
decision was clearly erroneous and would work a manifest injustice.”) (quoting United States
v. Becerra, 155 F.3d 740, 752-53 (5th Cir. 1998)).
        11 Demahy, 702 F.3d at 181.
        12 See Tollett, 285 F.3d at 364 (a district court must “implement both the letter and

the spirit of the mandate, taking into account the appellate court's opinion and the
circumstances it embraces”) (quoting United States v. Kikumura, 947 F.2d 72, 76 (3d Cir.
1991)); see also United States v. Bell Petroleum Servs., Inc., 64 F.3d 202, 204 (5th Cir. 1995)
(“On a second appeal following a remand, this Court must interpret its earlier mandate
‘reasonably and not in a manner to do injustice.’”) (quoting Mobil Oil Corp. v. Dep’t of Energy,
647 F.2d 142, 145 (Temp. Emer. Ct. App. 1981)); United States v. Kellington, 217 F.3d 1084,
1095 n.12 (9th Cir. 2000) (“[A] district court is not required to woodenly follow a mandate's
strict terms where patent injustice or absurdity would result. . . . [T]he rule of mandate is
designed to permit flexibility where necessary, not to prohibit it.”).
        13 Rendon also makes a textual argument, claiming that the definition of “vacate,” i.e.,

“to nullify or cancel; make void; invalidate,” requires undoing all practical effects of the

                                                4
     Case: 15-20037        Document: 00513545300          Page: 5     Date Filed: 06/13/2016


                                        No. 15-20037

       Berezowsky claims that the Ojeda I mandate forbade the district court
from issuing a re-return order. She offers three substantive rejoinders to
Rendon’s arguments. 14 First, she argues that both we and the district court
were powerless to order a re-return, because the Hague Convention does not
contemplate such a remedy. It is true that neither the Convention nor its
implementing legislation, the International Child Abduction Remedies Act, 15
articulates a re-return right, or, indeed, appellate remedies or procedures of
any sort. 16 But the federal courts do not need the Convention’s permission to
issue a re-return order. As the Supreme Court recognized in Chafin v. Chafin,
a re-return order is “typical appellate relief,” as it simply requires “that the
Court of Appeals reverse the District Court and that the District Court undo
what it has done.” 17 The federal courts have inherent equitable power to order
such relief. 18




vacated decision. But the sources he cites simply state that a vacated decision can be of no
legal effect going forward, not that that decision’s real-world effects must be unwound. See
BLACK’S LAW DICTIONARY 1782 (10th ed. 2014); Falcon v. Gen. Tel. Co., 815 F.2d 317, 320
(5th Cir. 1987).
        14 Berezowsky also claims that Rendon’s claims on appeal are procedurally defaulted

because he failed to timely challenge or seek clarification of our mandate. This begs the
question. Rendon only would have had to challenge the mandate if it forbade the relief he
now seeks. If it required that relief (as he contends) or even permitted it, then there was no
need to challenge the mandate.
        15 22 U.S.C. § 9001 et seq.
        16 See Chafin v. Chafin, 133 S. Ct. 1017, 1028 (2013) (Ginsburg, J., concurring).
        17 Id. at 1024.
        18 In re A.L.C., 607 F. App’x 658, 663 (9th Cir. 2015) (an appellate court has the

inherent power to issue a re-return order); see Chafin, 133 S. Ct. at 1024 (“Jurisdiction to
correct what had been wrongfully done must remain with the court so long as the parties and
the case are properly before it, either in the first instance or when remanded to it by an
appellate tribunal.”) (quoting Nw. Fuel Co. v. Brock, 139 U.S. 216, 219 (1891)); Burns v. Bines,
57 A.2d 188 (Md. 1948) (applying Brock in the child custody context); Arkadelphia Milling
Co. v. St. Louis Sw. Ry. Co., 249 U.S. 134, 145-46 (1919) (“It is one of the equitable powers,
inherent in every court of justice so long as it retains control of the subject-matter and of the
parties, to correct that which has been wrongfully done by virtue of its process.”).

                                               5
     Case: 15-20037       Document: 00513545300          Page: 6     Date Filed: 06/13/2016


                                       No. 15-20037

       Second, Berezowsky argues that the Ojeda I court’s failure to explicitly
order a re-return, despite Rendon’s request for one, should be interpreted as
an implicit decision not to allow a re-return order, which in turn prevented the
district court from ordering that relief. We find this interpretation plausible,
but note that only “matters which were ‘decided by necessary implication [or]
explicitly’” are off-limits on remand. 19 Rendon’s request demonstrates at a
minimum that our silence as to a re-return order was deliberate, since the
request alerted us to the possibility of such an order. But even if our silence
was deliberate, it does not necessarily follow that our silence implied rejection
of Rendon’s request and foreclosed the district court from granting it.
       Third, and relatedly, Berezowsky argues that the text of our mandate
must be construed strictly; because the text does not expressly contemplate a
re-return order, she claims, no such order may issue. Berezowsky points to the
principle that “[t]he mandate rule requires a district court on remand to effect
[the] mandate and to do nothing else,” 20 and argues that the order to “dismiss”
precluded further action by definition. But her definitional argument is
questionable, 21 and the notion that the district court could “do nothing else”
adds little, since our mandate could plausibly be interpreted to implicitly
require or permit a re-return order (as discussed above).



       19  Browning v. Navarro, 887 F.2d 553, 556 (5th Cir. 1989) (emphasis added) (quoting
Morrow v. Dillard, 580 F.2d 1284, 1290 (5th Cir. 1978)); see Laitram Corp. v. NEC Corp., 115
F.3d 947, 952 (Fed. Cir. 1997) (“Although the district court cites much authority for the
proposition that issues decided implicitly by courts of appeals may not be reexamined by the
district court, the rule is actually applicable only to those issues decided by necessary
implication.”).
        20 Art Midwest Inc. v. Atl. Ltd. P’ship XII, 742 F.3d 206, 213 (5th Cir. 2014) (emphasis

added) (quoting Gen. Universal Sys., Inc. v. HAL, Inc., 500 F.3d 444, 453 (5th Cir. 2007)).
        21 Quoting Black’s Law Dictionary, Berezowsky explains that “[b]y definition, to

‘dismiss’ is to ‘send something away; specifically, to terminate (an action or claim) without
further hearing, esp. before the trial of the issues involved.’” This is unilluminating,
especially as Rendon did not seek another hearing.

                                               6
     Case: 15-20037        Document: 00513545300           Page: 7      Date Filed: 06/13/2016


                                         No. 15-20037

                                               IV
       Given the above, we find neither Berezowsky’s nor Rendon’s
interpretation of our Ojeda I mandate entirely compelling. Moreover, we have
found no binding precedent addressing how a mandate “vacat[ing] . . . and
remand[ing] with instructions to dismiss” should be parsed. 22 Given this, we
conclude that Ojeda I neither required nor forbade a re-return order. Rather,
we simply did not decide in that case whether or not a re-return order was
warranted. Because a lower court “is free to decide matters which are left open
by the mandate,” the decision to issue or deny a re-return order was therefore
the district court’s. 23
       The district court decided not to issue a re-return order. As noted above,
its subsequent refusal to amend the judgment (which provides the basis of the
present appeal) is reviewed for abuse of discretion, and amendment is
appropriate if the controlling law has changed, if new evidence is available, or



       22  Our sister circuits disagree as to whether a mandate to dismiss precludes any other
action. Compare Stamper v. Baskerville, 724 F.2d 1106, 1108 (4th Cir. 1984) (“Compliance
with an order to relinquish jurisdiction necessarily precludes the lower court from taking any
further action other than dismissal, for to do so would involve retaining jurisdiction. . . . Once
an order to dismiss is received, any action by the lower court other than immediate and
complete dismissal is by definition inconsistent with—and therefore a violation of—the
order.”), with United States v. Kellington, 217 F.3d 1084, 1095 n.12 (9th Cir. 2000) (criticizing
Stamper and stating that “a district court is not required to woodenly follow a mandate's
strict terms where patent injustice or absurdity would result. . . . [T]he rule of mandate is
designed to permit flexibility where necessary, not to prohibit it.”).
        Rendon points out that in a similar Hague Convention case, the Western District of
Texas interpreted a comparably worded mandate to require a re-return order. In Larbie v.
Larbie, we “vacat[ed] the district court’s order [returning a child to his mother in England]
and render[ed] judgment in [the father’s] favor,” without saying more. 690 F.3d 295, 312 (5th
Cir. 2012). On remand, the Western District of Texas ordered that “the parties must
immediately comply with the Fifth Circuit’s judgment and mandate . . . [the mother] must
return [the child] to the custody of the possessory parent, [the father] . . . .” Larbie v. Larbie,
No. 5:11-cv-00160, Doc. 60 at 2 (W.D. Tex., Aug. 29, 2012). Larbie may be distinguishable, as
our mandate in that case did not explicitly order dismissal. In any event, the Western
District’s interpretation does not bind us.
        23 Barrett v. Thomas, 809 F.2d 1151, 1154 (5th Cir. 1987).



                                                7
     Case: 15-20037      Document: 00513545300         Page: 8    Date Filed: 06/13/2016


                                      No. 15-20037

if the initial decision was manifestly erroneous as a matter of law or fact. But
Rendon does not allege new evidence or a change in controlling law, and the
district court’s decision was not legally or factually erroneous. The law of the
case did not compel a re-return order, and the court reasonably could have
concluded on these facts that the equities did not favor a re-return order. As
three Justices noted in a concurrence in Chafin, re-return orders may prolong
and fracture custody proceedings, and “‘shuttling children back and forth
between parents and across international borders may be detrimental to those
children’ whose welfare led [to] the [Hague] Convention.” 24 Citing these
concerns, the Ninth Circuit recently refused to issue a re-return order after
overturning a district court’s Hague Convention decision, in what appears to
be the only federal appellate case addressing the propriety of such an order. 25
       The district court did not abuse its discretion in refusing to issue a re-
return order. We therefore decline to disrupt the status quo. 26 The judgment of
the district court is AFFIRMED.




       24 Chafin v. Chafin, 133 S. Ct. 1017, 1029 (2013) (Ginsburg, J., joined by Scalia and
Breyer, JJ., concurring).
       25 In re A.L.C., 607 F. App’x 658, 663 (9th Cir. 2015).
       26 We note, however, that our Ojeda I ruling has equipped Rendon to avoid paying

Berezowsky’s considerable costs and fees below, as the district court had ordered. See
Berezowsky v. Ojeda, No. 4:12-CV-03496, 2013 WL 150714, at *8 (S.D. Tex., Jan. 14, 2013)
(awarding Berezowsky “reasonable expenses . . . including court costs, legal fees, and the
transportation costs related to the return of the child to Mexico”). Because the judgment
underlying the order to pay Berezowsky has been vacated, Rendon can now move for relief
from the order under Rule 60. See Am. Realty Trust, Inc. v. Matisse Partners, L.L.C., 2003
WL 23175440, at *3 n.5 (N.D. Tex. Dec. 15, 2003) (collecting cases).

                                             8
    Case: 15-20037      Document: 00513545300        Page: 9    Date Filed: 06/13/2016


                                    No. 15-20037


JENNIFER WALKER ELROD, Circuit Judge, concurring in the judgment:
      This Hague Convention 1 proceeding is but the latest chapter in a multi-
volume cross-border custody dispute spanning the courts of Texas, the United
States, and Mexico. See Berezowsky v. Ojeda (Ojeda I), 765 F.3d 456, 459–65
(5th Cir. 2014) (recounting the involvement of “at least 12 different courts”).
Deploying the Hague Convention’s “return” remedy, the district court ordered
respondent Pablo Angel Rendon Ojeda to return his then-three-year-old son
PARB to PARB’s mother, petitioner Michelle Gomez Berezowsky, in Mexico.
The district court denied the father’s stay motion and PARB was returned
immediately, even as the father appealed the return order to our court. We
ultimately vacated the return order, holding that a prerequisite to the Hague
Convention return remedy was absent because Mexico was not PARB’s place
of habitual residence. Id. at 459; see Convention art. 3(a). But vacating the
order did not undo its practical effect, which by then was already complete:
PARB remained—and, as far as we know, remains now—in Mexico with his
mother as a result of the order that we held was erroneous.
      Out of concern that children “would lose precious months when [they]
could have been readjusting to life in [their] country of habitual residence,” the
Supreme Court has discouraged courts from routinely staying return orders
pending their final resolution on appeal. Chafin v. Chafin, 133 S. Ct. 1017,
1027 (2013); accord id. at 1029–30 (Ginsburg, J., concurring). Denying a stay,
however, entrenches the return order while it may yet be vacated. See, e.g.,
Redmond v. Redmond, 724 F.3d 729 (7th Cir. 2013) (reversing already-
executed return order where stay had been denied); Larbie v. Larbie, 690 F.3d
1  Hague Convention on the Civil Aspects of International Child Abduction, Oct. 25,
1980, T.I.A.S. No. 11,670; 22 U.S.C. §§ 9001–11.
                                           9
   Case: 15-20037     Document: 00513545300     Page: 10   Date Filed: 06/13/2016


                                 No. 15-20037


295 (5th Cir. 2012) (reversing already-executed return order where no stay had
been sought). “Where no stay is ordered, the risk of a two-front battle over
custody will remain real.” Chafin, 133 S. Ct. at 1030 & n.4 (Ginsburg, J.,
concurring) (citing the rival custody proceedings in Larbie). Cases like this one
illustrate the truth of this statement.
      With PARB already returned to Mexico, Rendon’s appeal continued to
present a live controversy because of the possibility that we might “reverse the
District Court and that the District Court [might] undo what it ha[d] done”—
that is, order that PARB be “re-returned” to the United States. Chafin, 133 S.
at 1024; see Ojeda I, 765 F.3d at 464 n.4. Under Chafin, once we did reverse
the district court, it would have been appropriate for the district court to
consider PARB’s re-return. Nevertheless, as the majority opinion explains,
because our mandate did not discuss the issue and because the district court
may have considered and rejected re-return, the district court did not abuse its
discretion in denying Rendon’s Rule 59(e) motion for re-return. I consequently
concur in the judgment.
      This case provides yet another example of the problems that can occur
when federal courts address Hague Convention return petitions. The Hague
Convention’s role within the broader context of cross-border custody disputes
is to undo an abduction so as to “facilitate custody adjudications, promptly and
exclusively, in the place where the child habitually resides.” Chafin, 133 S. Ct.
at 1028 (Ginsburg, J., concurring) (citing Convention arts. 1, 3). But time and
again federal courts have struggled in that task, likely because of both the
substantive law involved and the procedural strictures of federal court
litigation. Cf. Redmond, 724 F.3d at 749 (Easterbrook, J., dubitante) (“It is
time for this federal overlay to end and the subject be returned to the domestic-


                                          10
    Case: 15-20037   Document: 00513545300      Page: 11   Date Filed: 06/13/2016


                                 No. 15-20037


relations apparatus of Illinois and Ireland, where it should have been all
along.”).
      For example, we have struggled to heed our own admonition that, in light
of the Hague Convention’s limited purview, courts “must not cross the line into
a consideration of the underlying custody dispute.” Sealed Appellant v. Sealed
Appellee, 394 F.3d 338, 344 (5th Cir. 2004); see 22 U.S.C. § 9001(b)(4) (“The
Convention and this chapter empower courts in the United States to determine
only rights under the Convention and not the merits of any underlying child
custody claims.”). In spite of that straightforward directive, we recently gave
one of the Hague Convention exceptions an interpretation that we
acknowledged could “embroil the state of refuge in the underlying custody
dispute.”   Rodriguez v. Yanez, 817 F.3d 466, 475 & n.33 (5th Cir. 2016)
(interpreting the exception for when “the child objects to being returned”); see
Convention art. 13. We likewise recently joined the Second and Ninth Circuits
in adopting a multi-factor test for the Convention’s “well-settled” defense that
requires courts to weigh custody-type considerations, including “the stability
and duration of the child’s residence in the new environment,” “whether the
child attends school or day care consistently,” “the child’s participation in
community or extracurricular activities,” and the respondent parent’s
“employment and financial stability.”     Hernandez v. Garcia Pena, No. 15-
30993, 2016 WL 1719955, at *4 (5th Cir. Apr. 28, 2016); see John DeWitt
Gregory, Peter Nash Swisher & Robin Fretwell Wilson, Understanding Family
Law 522–23 (4th ed. 2013) (listing factors state courts typically consider when
adjudicating child custody). These are complicated and wrenching areas of
substantive law with which we have little expertise.
      Nor are we well-suited to the prompt resolution that the Hague
Convention envisions we will achieve. The Convention sets six weeks as the
                                    11
    Case: 15-20037    Document: 00513545300      Page: 12    Date Filed: 06/13/2016


                                  No. 15-20037


target time for judicial disposition of a petition, see Convention art. 11, but in
2008, from the filing of a Hague Convention petition in the United States, “the
average time taken to reach a first instance decision was 209 days compared
with 441 days to finalise a case that was appealed.” Nigel Lowe, A Statistical
Analysis of Applications Made in 2008 Under the Hague Convention of 25
October 1980 on the Civil Aspects of International Child Abduction—Part III,
National Reports 207 (2011). In one prominent and particularly unfortunate
example, after the Supreme Court held that the petitioning parent could seek
a return order in Abbott v. Abbott, 560 U.S. 1 (2010), the district court had to
dismiss the petition on remand because, during the nearly-six-year course of
the litigation, the child had turned sixteen—at which point the Convention
ceased to apply. Gregory, Swisher & Wilson, supra, at 515 n.117.
      Justice Ginsburg has suggested a legislative fix by which district court
return orders could be appealed only with leave from the court of appeals, with
the return order routinely stayed if leave is granted. Chafin, 133 S. Ct. at 1030
(Ginsburg, J., concurring). In the meantime, any parent with a foreign custody
judgment can keep federal courts out of the equation altogether by seeking the
enforcement of that judgment in the courts of any of the fifty states, all of which
have adopted either the Uniform Child Custody Jurisdiction and Enforcement
Act (UCCJEA) or its predecessor statute. Gregory, Swisher & Wilson, supra,
at 501. See generally Robert G. Spector, International Abduction of Children:
Why the UCCJEA Is Usually a Better Remedy than the Abduction Convention,
49 Fam. L.Q. 385 (2015) (contrasting the Hague Convention and UCCJEA
regimes). As for the parties here, I am reminding of my colleague’s admonition
in our previous encounter with this case: “‘You owe your child better than this’
and [we] urge both parents to make a concerted effort to settle this matter in


                                        12
   Case: 15-20037    Document: 00513545300    Page: 13   Date Filed: 06/13/2016


                               No. 15-20037


PARB’s, not their own, best interests.” Ojeda I, 765 F.3d at 476 (Haynes, J.,
dissenting).




                                     13